NO. 07-05-0085-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 24, 2005



______________________________



ELIAS GASSOUMOV, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;



NO. 108,704; HONORABLE W. F. “CORKY” ROBERTS, JUDGE

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant Elias Gassoumov appeals from a conviction for the offense of resisting arrest with punishment assessed at confinement for one year and a fine of $4,000.00.  We affirm.

Appellant was charged by an information with the offense of resisting arrest.  Appellant was found guilty of the offense by a jury.  Punishment was tried to the court and a sentence of confinement for one year and a fine of $4,000.00 was assessed.  Notice of appeal was given and the trial court certified as to appellant’s right to appeal.  Counsel was appointed to represent appellant during the appeal.  

Appellant’s appointed counsel has filed a Motion to Withdraw and a Brief in support thereof.  In support of the motion, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed.  Counsel has concluded the record reflects no reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of his right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response.

We have made an independent examination of the record to determine whether there are any arguable grounds meriting appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 82-83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous.  

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.

Mackey K. Hancock

        Justice